Citation Nr: 0908059	
Decision Date: 03/05/09    Archive Date: 03/12/09

DOCKET NO.  05-29 671	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Cleveland, 
Ohio


THE ISSUES

1.  Whether new and material evidence has been submitted to 
reopen a claim for service connection of peripheral 
neuropathy, including as due to herbicide exposure. 

2.  Entitlement to service connection for post-traumatic 
stress disorder (PTSD).  


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

Erin McGuire, Associate Counsel




INTRODUCTION

The Veteran served on active duty from October 1967 to 
October 1969, including service in the Republic of Vietnam.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a January 2004 rating decision of the 
Department of Veterans' Affairs (VA) Regional Office (RO) in 
Cleveland, Ohio.  In that decision, the RO denied service 
connection for PTSD and peripheral neuropathy and did not 
reopen a claim of service connection for peripheral neuritis 
because new and material evidence had not been submitted.  

The RO first denied the claim of service connection for 
peripheral neuritis in a May 2000 rating decision.  In June 
2002, the Veteran submitted a claim of service connection for 
peripheral neuropathy and requested that his peripheral 
neuritis claim be reopened based on the submission of new and 
material evidence.  The RO treated peripheral neuropathy and 
peripheral neuritis as separate claims in the January 2004 
rating decision on appeal.  However, the RO correctly treated 
them as one issue in its July 2005 statement of the case.  
The Board finds the issues are inexplicably intertwined and 
will consider them as the same issue.  See Ashford v. Brown, 
10 Vet. App. 120 (1997).

In Barnett v. Brown, 8 Vet. App. 1 (1995), aff'd, 83 F.3d 
1380 (Fed. Cir. 1996), it was determined that the statutory 
scheme in 38 U.S.C.A. §§ 5108 and 7104 (West 2002) 
establishes a legal duty for the Board to consider new and 
material issues regardless of the RO's actions.  The Board 
may not consider a previously and finally disallowed claim 
unless new and material evidence is presented, and before the 
Board may reopen such a claim, it must so find.  As such, the 
Board must make its own determination as to whether new and 
material evidence has been presented to reopen the claim of 
service connection for peripheral neuropathy.  

The Board has decided to reopen the peripheral neuropathy 
claim.  The issue of service connection is addressed in the 
REMAND portion of the decision below and is REMANDED to the 
RO via the Appeals Management Center (AMC), in Washington, 
DC.


FINDINGS OF FACT

1.  In an unappealed May 2000 rating decision, the RO denied 
service connection for peripheral neuritis.  

2.  Evidence received since the May 2000 decision is neither 
cumulative nor redundant and raises a reasonable possibility 
of substantiating the claim of entitlement to service 
connection for peripheral neuropathy, including as due to 
herbicide exposure.  

3.  The Veteran did not engage in combat with the enemy.

4.  There is no corroborative evidence which substantiates or 
verifies the Veteran's statements as to the occurrence of the 
claimed stressors.  


CONCLUSIONS OF LAW

1.  New and material evidence has been received to reopen the 
claim of service connection for peripheral neuropathy, 
including as due to herbicide exposure.  38 U.S.C.A. §§ 5108, 
7105 (West 2002); 38 C.F.R. §§ 3.156, 20.1105 (2008). 

2.  PTSD was not incurred during active service.  38 U.S.C.A. 
§ 1110 (West 2002); 38 C.F.R. § 3.303 (2008).  






REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Veterans Claims Assistance Act of 2000

The Veterans Claims Assistance Act of 2000 (VCAA) imposes 
obligations on VA with respect to its duty to notify and 
assist a claimant in developing a claim.  38 U.S.C.A. §§ 
5103, 5103A (West 2002 & Supp. 2008); 38 C.F.R. § 3.159 
(2008). Under the VCAA, upon receipt of a complete or 
substantially complete application for benefits, VA is 
required to notify the veteran and his representative, if 
any, of any information and medical or lay evidence necessary 
to substantiate the claim.  The United States Court of 
Appeals for Veterans Claims (Court) has held that these 
notice requirements apply to all five elements of a service 
connection claim, which include: (1) veteran status; (2) 
existence of a disability; (3) a connection between the 
veteran's service and the disability; (4) degree of 
disability; and (5) effective date of the disability.  See 
Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006). 

VA law and regulations also indicate that part of notifying a 
claimant of what is needed to substantiate a claim includes 
notification as to what information and evidence VA will seek 
to provide and what evidence the claimant is expected to 
provide.  38 U.S.C.A. § 5103; 38 C.F.R. §§ 3.159(a)-(c).  
VCAA notice must be provided to a claimant before the initial 
unfavorable agency of original jurisdiction (AOJ) decision on 
a claim.  Pelegrini v. Principi, 18 Vet. App. 112, 120 
(2004).   

When the veteran is attempting to reopen a previously 
disallowed claim, VA must notify the veteran of the evidence 
and information necessary to reopen the claim and the 
evidence and information necessary to establish entitlement 
to the underlying claim for the benefits sought.  Kent v. 
Nicholson, 20 Vet. App. 1, 9 (2006).  This requires VA to 
look at the reasons for the prior denial and to respond with 
a letter describing what evidence would be necessary to 
substantiate the element or elements required to establish 
service connection that were found insufficient in the 
previous denial.  Id. at 10.  

Since the previously final decision as to peripheral 
neuropathy has been reopened, the Board need not make a 
determination as to whether the notice requirements of Kent 
v. Nicholson have been met. 

The Board finds that VA has no further duty under the VCAA 
prior to Board adjudication.  The RO provided VCAA notice to 
the Veteran in letters dated in October 2002 and February 
2003.  In both notices, the RO advised the Veteran of what 
the evidence must show to establish entitlement to service-
connected compensation benefits as to peripheral neuropathy.  
The RO advised the Veteran of VA's duties under the VCAA and 
the delegation of responsibility between VA and the Veteran 
in procuring the evidence relevant to the claim, including 
which portion of the information and evidence necessary to 
substantiate the claim was to be provided by the Veteran and 
which portion VA would attempt to obtain on behalf of the 
Veteran.  

The February 2003 letter fulfilled the RO's VCAA duties as to 
the Veteran's PTSD claim.  In that letter, the RO advised the 
Veteran of what the evidence must show to establish 
entitlement to service-connection for PTSD.  The RO informed 
the Veteran it needed specific details of the stressful in-
service incident(s) that resulted in PTSD.  The RO provided 
the Veteran with a PTSD questionnaire for the purpose of 
obtaining relevant information.  The Veteran subsequently 
returned the completed questionnaire.  The RO advised the 
Veteran of VA's duties under the VCAA and the delegation of 
responsibility between VA and the Veteran in procuring the 
evidence relevant to the claim, including which portion of 
the information and evidence necessary to substantiate the 
claim was to be provided by the Veteran and which portion VA 
would attempt to obtain on behalf of the Veteran.  

The Board acknowledges that the Veteran was not specifically 
given notice that when service connection is granted, 
disability ratings and effective dates are assigned, as 
required by Dingess, supra.  Since the Veteran's PTSD service 
connection claim is being denied, there is no prejudice to 
the Veteran in proceeding with the issuance of a final 
decision despite VA's failure to provide the specific notice 
required by Dingess, since issues concerning the degree of 
disability or the effective date of the award do not arise.  
See Bernard v. Brown, 4 Vet. App. 384 (1993).  The Board 
concludes that VA has met its duty to notify the Veteran 
concerning his PTSD claim. 

As to the claim for service connection of peripheral 
neuropathy, the Board is reopening this claim but is not 
issuing a final decision as to service connection.  The Board 
finds that the RO must provide notice in compliance with 
Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006) prior 
to readjudication of the claim, as failure to provide Dingess 
notice could result in prejudice.  See Sanders v. Nicholson, 
487 F.3d 881, 891 (Fed. Cir. 2007)

The scope of VA's duty to assist will depend on the facts and 
circumstances of an individual case, but typically, the duty 
to assist requires VA to obtain relevant records from federal 
agencies, to make reasonable efforts to obtain relevant 
records not in the custody of federal agencies, and in 
certain circumstances, to provide a medical examination or 
obtain a medical opinion.  38 U.S.C.A. § 5103A; 38 C.F.R. § 
3.159.  For claims to reopen finally adjudicated claims, VA 
must provide a medical examination or obtain a medical 
opinion only if new and material evidence has been presented.  
38 C.F.R. § 3.159(c)(4)(iii).  For reasons discussed below, 
Board finds that new and material evidence has been submitted 
as to the peripheral neuropathy claim, and as such, VA has a 
duty to provide a medical opinion.   

The Board finds that the RO has satisfied VA's duty to assist 
as to the PTSD claim.  The RO obtained the Veteran's service 
treatment records and provided a PTSD screening in May 2004, 
a report of which is of record.  The RO also obtained the 
Veteran's VA medical center (VAMC) treatment records.  The 
Veteran has not identified any medical records relevant to 
the PTSD claim that have not been associated with the claims 
file.  Accordingly, the Board will proceed with appellate 
review.  

Peripheral Neuropathy

A veteran may reopen a finally adjudicated claim by 
submitting new and material evidence.  38 U.S.C.A. § 5108 
(West 2002); 38 C.F.R. § 3.156(a) (2008).   New evidence 
means existing evidence not previously submitted to agency 
decision makers.  38 C.F.R. § 3.156(a).  Material evidence 
means existing evidence that, by itself or when considered 
with previous evidence of record, relates to an 
"unestablished fact necessary to substantiate the claim."  
Id.  New and material evidence can be neither cumulative nor 
redundant of the evidence of record at the time of the last 
prior final denial of the claim sought to be reopened, and 
must raise a "reasonable possibility of substantiating the 
claim."  Id.  When determining whether the claim should be 
reopened, the credibility of the newly submitted evidence is 
presumed.  Justus v. Principi, 3 Vet. App. 510, 512-13 
(1992).  

In order for evidence to be sufficient to reopen a previously 
disallowed claim, it must be both new and material.  If the 
evidence is new, but not material, the inquiry ends and the 
claim cannot be reopened.  Smith v. West, 12 Vet. App. 312, 
314 (1999).  If it is determined that new and material 
evidence has been submitted, the claim must be reopened.  38 
U.S.C.A. § 5108.  VA may then proceed to evaluate the merits 
of the claim on the basis of all evidence of record, but only 
after ensuring that the duty to assist the Veteran in 
developing the facts necessary for his claim has been 
satisfied.  Elkins v. West, 12 Vet. App. 209, 219 (1999). 
 
Service connection will be granted if it is shown that a 
veteran has a disability resulting from an injury or disease 
contracted in the line of duty, or for aggravation of a 
preexisting injury suffered or disease contracted in active 
military service.  38 U.S.C.A. § 1110; 38 C.F.R. § 3.303.  
Service connection may also be granted for any disease 
diagnosed after discharge, when all the evidence, including 
that pertinent to service, establishes that the disease was 
incurred in service.  38 C.F.R.  § 3.303(d).

A veteran who, during active military, naval, or air service, 
served in the Republic of Vietnam during the period beginning 
on January 9, 1962, and ending on May 7, 1975, shall be 
presumed to have been exposed during such service to an 
herbicide agent, unless there is affirmative evidence to 
establish that the veteran was not exposed to any such agent 
during that service.  38 U.S.C.A. § 1116(a)(3); 38 C.F.R. § 
3.307(a)(6)(iii).  The last date on which such a veteran 
shall be presumed to have been exposed to an herbicide agent 
shall be the last date on which he or she served in the 
Republic of Vietnam during that period.  Id.  "Service in 
the Republic of Vietnam" includes service in the waters 
offshore and service in other locations if the conditions of 
service involved duty or visitation in the Republic of 
Vietnam.  Id.   

If a veteran was exposed to an herbicide agent during active 
military, naval, or air service, the following diseases shall 
be service connected if the requirements of 38 U.S.C.A. § 
1116; 38 C.F.R. § 3.307(a)(6)(iii) are met, even though there 
is no record of such disease during service, provided further 
that the rebuttable presumption provisions of 38 U.S.C.A. § 
1113; 38 C.F.R. § 3.307(d) are also satisfied: chloracne or 
other acneform diseases consistent with chloracne, Type 2 
diabetes mellitus, Hodgkin's disease, chronic lymphocytic 
leukemia, multiple myeloma, non-Hodgkin's lymphoma, acute and 
subacute peripheral neuropathy, porphyria cutanea tarda, 
prostate cancer, respiratory cancers (cancer of the lung, 
bronchus, larynx, or trachea), and soft-tissue sarcomas 
(other than osteosarcoma, chondrosarcoma, Kaposi's sarcoma, 
or mesothelioma). 38 C.F.R. § 3.309(e). 
 
Chloracne or other acneform disease consistent with 
chloracne, porphyria cutanea tarda, and acute and subacute 
peripheral neuropathy must have become manifest to a degree 
of 10 percent or more within a year after the last date on 
which the veteran was exposed to an herbicide agent during 
service for the provisions of § 3.309(e) to apply.  Id., 38 
C.F.R. § 3.307(a)(6)(ii).  For the purposes of this section, 
the term "acute and subacute peripheral neuropathy" means 
transient peripheral neuropathy that appears within weeks or 
months of exposure to an herbicide agent and resolves within 
two years of the date of onset.  38 C.F.R. § 3.309(e), Note 
2. 
 
Even if an appellant is found not entitled to a regulatory 
presumption of service connection, the claim must still be 
reviewed to determine if service connection can be 
established on a direct basis.  See Combee v. Brown, 34 F.3d 
1039 (Fed. Cir. 1994) (holding that the Veterans' Dioxin and 
Radiation Exposure Compensation Standards (Radiation 
Compensation) Act, Pub. L. No. 98-542, § 5, 98 Stat. 2724, 
2727-29 (1984), does not preclude a veteran from establishing 
service connection with proof of actual direct causation). 
 
The Veteran contends that he was exposed to Agent Orange 
(herbicides) while in service, which led to the development 
of peripheral neuropathy.  Evidence of record at the time of 
the original May 2000 rating decision included service 
treatment records, VAMC treatment notes and the Veteran's 
statements.  Notably, the Veteran's service treatment records 
included an October 1967 entry showing the Veteran sought 
treatment for neck pain, possibly due to a pinched nerve.  
Also, a March 1968 entry shows the Veteran reported for 
treatment for right lower quadrant pain.  VAMC records showed 
the Veteran's history of skin tingling and burning sensation 
complaints.    

Evidence submitted after the May 2000 rating decision 
included VAMC treatment notes and statements submitted by the 
Veteran and his representative.  The Board has thoroughly 
reviewed the evidence associated with the claims file 
subsequent to the May 2000 rating decision and finds that 
this evidence is sufficient to reopen the claim of service 
connection for peripheral neuropathy.    

The majority of this evidence is certainly new, in that it 
was not previously of record at the time of the May 2000 
rating decision.  The Board also finds much of this evidence 
to be material because it relates to an unestablished fact 
that is necessary to substantiate the claim.  Namely, notes 
from a May 2003 VAMC diagnostic consultation showed findings 
suggestive of peripheral neuropathy of both lower 
extremities.  A March 2005 VAMC note by Dr. Carroll shows the 
Veteran sought treatment for pain related to peripheral 
neuropathy, reportedly related to Agent Orange exposure.      

The Board finds that this new evidence, along with a fresh 
review of the Veteran's service treatment records, provides 
clear evidence of a current disability, along with a 
connection or possible connection between current peripheral 
neuropathy and the Veteran's military service.  Thus, it 
relates to an unestablished fact necessary to substantiate 
the claim.  However, as will be explained below, the Board is 
of the opinion that further development is necessary before 
the merits of the Veteran's claim can be addressed.  



Post-Traumatic Stress Disorder

Service connection for PTSD requires medical evidence 
diagnosing the condition in accordance with 38 C.F.R. 
§ 4.125(a) (2008); a link, established by medical evidence, 
between current symptoms and an in-service stressor; and 
credible supporting evidence that the claimed in-service 
stressor occurred.  38 C.F.R. § 3.304(f).  

Veterans who have engaged in combat with the enemy are 
afforded additional considerations with respect to service 
connection claims.  See 38 U.S.C.A. § 1154(b) (West 2002).  
For a PTSD service connection claim, if the evidence 
establishes that the veteran engaged in combat with the enemy 
and the claimed stressor is related to that combat, in the 
absence of clear and convincing evidence to the contrary, and 
provided that the claimed stressor is consistent with the 
circumstances, conditions, or hardships of he veteran's 
service, the veteran's lay testimony alone may establish the 
occurrence of the claimed in-service stressor.  38 U.S.C.A. 
§ 1154(b) (West 2002); 38 C.F.R. § 3.304(f)(1) (2008).  

Where a determination is made that the veteran did not 
"engage in combat with the enemy," or the claimed stressor 
is not related to combat, the veteran's lay testimony alone 
will not be enough to establish the occurrence of the alleged 
stressor.  Moreau v. Brown, 9 Vet. App. 389, 395-96 (1996); 
Dizoglio v. Brown, 9 Vet. App. 163, 166 (1996).  In such 
cases, the record must contain service records or other 
corroborative evidence which substantiates or verifies the 
veteran's testimony or statements as to the occurrence of the 
claimed stressor.  Dizoglio, 9 Vet. App. at 166.  VA 
adjudicators are not bound to accept the statements of 
history provided by the veteran simply because treating 
medical providers have done so and based their diagnoses upon 
them.  See Wilson v. Derwinski, 2 Vet. App. 614, 618 (1992).  

As a preliminary matter, the Board observes that the 
competent medical evidence included VAMC treatment records, 
VA psychological screenings, and the Veteran's statements.  
The first record of a PTSD diagnosis was contained in a June 
1999 VAMC progress note.  In March 2001, the Veteran 
described certain in-service stressors during a VA 
psychotherapy appointment.  The Veteran recounted nighttime 
equipment transportation trips in Vietnam.  In a June 2003 
PTSD screening, the Veteran further described the in-service 
stressors, which included witnessing the death of a friend.  
As the evidence establishes a diagnosis that is possibly 
linked to the Veteran's active duty service, the Board will 
consider whether there is credible supporting evidence that 
any one of the claimed in-service stressors occurred.  
38 C.F.R. § 3.304(f).    

Upon reviewing the record, the Board has identified three 
possible stressors in support of the Veteran's PTSD claim.  
The Board first observes that none of these stressors were 
alleged to be combat-related.  Moreover, the evidence did not 
show that the Veteran ever engaged in combat with the enemy: 
his DD form 214 did not identify any awards or medals 
indicative of combat, and the claims file did not otherwise 
indicate that the Veteran engaged in combat.  The Board, 
therefore, must determine whether there exist any service 
records or other corroborative evidence that substantiates or 
verifies the occurrence of any of the stressors.  Dizoglio, 9 
Vet. App. at 166.  

The Board has identified the following as the Veteran's 
alleged stressors: (1) one situation where the Veteran's 
truck broke down while transporting equipment, causing him to 
fear an ambush; (2) the Veteran had thoughts of mines 
detonating in his face when one of his duties included 
detonating mines around the perimeter of the base; and (3) an 
occasion where the Veteran witnessed a friend's death by a 
rocket-propelled grenade launcher not far from where he was 
standing.      

In his March 2003 PTSD questionnaire, the Veteran failed to 
state any exact dates or locations of the claimed stressors.  
He only stated that his friend's death occurred in 1969 by a 
rocket while stationed with the 758th Company.  He did not 
identify the names of others involved or the names of other 
veterans who could verify that the events actually occurred.  

The claimed stressors are too vague for VA to conduct a 
meaningful search.  The Veteran has not provided the 
approximate dates of the incidents within a 60-day period.  
The Veteran also failed to provide any statements from 
individuals who may have witnessed these incidents.  The 
Veteran did not provide sufficient information to enable VA 
to investigate his claim.  Without any service records or 
other corroborative evidence (for example, statements from 
service members with whom he served in Vietnam) that tends to 
support the occurrence of any of the stressors, the Board 
must deny the claim.  Dizoglio, 9 Vet. App. at 166.   
 

ORDER

New and material evidence having been submitted, the claim of 
service connection for peripheral neuropathy is reopened.  

Service connection for PTSD is denied.  


REMAND

As discussed above, the law provides that VA shall make 
reasonable efforts to notify a claimant of the evidence 
necessary to substantiate a claim and requires the VA to 
assist a claimant in obtaining that evidence.  38 U.S.C.A. §§ 
5103, 5103A (West 2002); 38 C.F.R. § 3.159 (2008).  Such 
assistance includes providing the claimant a medical 
examination or obtaining a medical opinion when such an 
examination or opinion is necessary to make a decision on a 
claim.  38 U.S.C.A.   §§ 5103, 5103A; 38 C.F.R. § 3.159.

In this case, the Veteran has contended that he was exposed 
to herbicides in service.  Service treatment records show 
complaints of neck pain and right lower quadrant pain.  In 
addition, the Veteran's post-service medical records diagnose 
him with peripheral neuropathy.    

Therefore, in order to give the appellant every consideration 
with respect to the present appeal and to ensure due process, 
it is the Board's opinion that further development of the 
case is necessary.  Accordingly, the case is REMANDED for the 
following actions:


1.  The Veteran should be afforded a VA 
examination to determine the nature and 
etiology of any peripheral neuropathy 
that may be present.  Any and all 
studies, tests, and evaluations deemed 
necessary by the examiner should be 
performed.  The examiner is requested 
to review all pertinent records 
associated with the claims file, 
including the Veteran's service 
treatment records as well as his post-
service medical records.  The examiner 
should comment as to whether it is at 
least as likely as not that the 
Veteran's has current peripheral 
neuropathy that is causally or 
etiologically related to his 
symptomatology in service or is 
otherwise related to service.  The 
claims folder should be given to the 
examiner for review in conjunction with 
the examination.

2.  Please send the Veteran a 
corrective VCAA notice under 
38 U.S.C.A. § 5103(a) and 38 C.F.R.                
§ 3.159(b), that includes an 
explanation as to the information or 
evidence needed to establish a 
disability rating and effective date 
for the claim on appeal, as outlined by 
the Court in Dingess/Hartman v. 
Nicholson, 19 Vet. App. 473 (2006).  

3.  Thereafter, the case should be 
reviewed by the RO on the basis of 
additional evidence.  If the benefit 
sought is not granted, the Veteran and 
his representative should be furnished 
a Supplemental Statement of the Case 
and be afforded a reasonable 
opportunity to respond before the 
record is returned to the Board for 
further review.


	
The purpose of this REMAND is to obtain additional 
development, and the Board does not intimate any opinion as 
to the merits of the case, either favorable or unfavorable, 
at this time.  The appellant has the right to submit 
additional evidence and/or argument on the matter or matters 
the Board has remanded to the regional office. Kutscherousky 
v. West, 12 Vet. App. 369 (1999).  No action is required of 
the appellant unless he is notified.

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2008).




______________________________________________
John E. Ormond, Jr.
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


